 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Uriel Lira-Cabrera

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00059-VCF-1

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (Second Request)
14   URIEL LIRA-CABRERA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Uriel Lira-Cabrera, that the
21   Preliminary Hearing currently scheduled on April 7, 2020 at 4:00 pm, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties have resolved this matter. A fast-track plea agreement and waiver
25   of Indictment was recently filed. A case number and district judge have now been
26   assigned. However, the Arraignment and Plea is scheduled for April 29, 2020. See ECF No.
 1   15 (Case no. 2:20-cr-0061-APG-GNW). As such, the parties will need to continue the
 2   preliminary hearing date in order to allow for the plea hearing to take place.
 3          2.      Defendant is incarcerated and does not object to a continuance.
 4          3.      Additionally, denial of this request for continuance could result in a
 5   miscarriage of justice.
 6          This is the second request for continuance filed herein.
 7          DATED this 23rd day of March, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s Raquel Lazo                                  /s/ Jared Grimmer
      By_____________________________                 By_____________________________
12    RAQUEL LAZO                                     JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00059-VCF-1
 4
                   Plaintiff,                             ORDER
 5
            v.
 6
     URIEL LIRA-CABRERA,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on April

12   7, 2020 at the hour of 4:00 p.m., be vacated and continued to May 26, 2020 at the hour of

13   4:00 pm.

14          DATED this 25th day of March, 2020.

15
16                                                                            __
                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
